Title: To John Adams from Timothy Pickering, 19 March 1799
From: Pickering, Timothy
To: Adams, John



Sir,
Department of State March 19. 1799.

I have the honor to enclose General Pinckney’s letter of the 27th ulto. and the information which he communicated relative to the persons & papers which arrived at Charleston in the ship Minerva, Capt. Kramp, from Hamburg.—The mulattoes, instead of being agents of the Directory, probably consider the French government as hostile to the interest of the people of colour and the blacks of St. Domingo: That a jealousy exists in the French government of the designs of those people is evident; and some passages in Bonnet’s letter confirm the apprehensions of the blacks that the French intend reducing them again to a state of Slavery. Of the three letters from Bonnet, Pinchinat & Barbault Royer, I have given copies to Dr. Stevens, who embarked the 17th for Cape Francois.
It has been intimated to me that Mr. Snow Consul at Canton did not mean to stay there. James Reid  of New Hampshire (son of General Reid, who was a Colonel in the N. Hampshire line of the army in our revolution-war) is desirous of succeeding Mr. Snow, and in the mean time of being appointed Vice-Consul. Mr. Gilman recommends him in the inclosed letter, and I expect Mr. Stoddert’s to accompany it. If you approve of Mr. Reid, you will be pleased to sign the blank commission inclosed. I will take the liberty to observe, that formerly, when Major Samuel Shaw of Boston was Consul, Captain Randal was vice-consul of the U. States at Canton.
I have the honour to be / sir, with great respect, / your obedt. servant

Timothy PickeringPapers inclosed
1. list of papers found in the brig Minerva
2. 4 examinations, of the four men made prisoners
3. 3 letters—Bonnet’s—Barbault Royer’s—and Pinchinot’s.
4. letter from Genl. Pinckney.
5. N. Gilman’s letter
